Citation Nr: 9908428	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction, 
currently rated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and son



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to June 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.

The veteran was afforded a Central Office hearing before the 
undersigned Member in January 1999.  At that time the veteran 
decided to withdraw the issue of entitlement to an increased 
rating for hearing loss and submitted a written statement to 
that effect.  Accordingly, that issue is no longer in 
appellate status and the Board will address the remaining 
issues on appeal in the REMAND portion of this decision.  
38 C.F.R. § 20.204 (1998).


REMAND

The veteran served on active duty from November 1944 to June 
1946.  He was separated from service in June 1946 with a 
diagnosis of a chronic mild, anxiety state with conversion 
symptoms.  Service connection was granted for an anxiety 
reaction in July 1946 and the veteran was assigned a 
noncompensable rating.  His disability rating increased over 
the years until his present 50 percent rating was assigned in 
May 1987.  

The record indicates that the veteran has been involved in 
ongoing outpatient treatment for his anxiety reaction.  
Associated with the claims file are some VA outpatient 
treatment records that date back to the mid-1980's; however, 
it does not appear that all pertinent records have been 
obtained.  Specifically, there are no outpatient treatment 
records dated after April 1995 even though the veteran 
testified at his January 1999 hearing that he continued to 
receive outpatient treatment at the VA center in Martinsburg, 
West Virginia, and the clinic in Petersburg, West Virginia.  

The Board notes that, over the years, the veteran has been 
afforded several VA examinations.  On VA examination in April 
1993, and July 1997 his anxiety disorder was described as 
severe.  Moreover, the appellant's treating psychiatrist 
provided a statement in April 1995 wherein he stated that the 
veteran was unemployable due to his age and his neurosis.  
The July 1997 examiner did not address the issue of the 
veteran's employability.

In light of the foregoing, the Board believes that a more 
comprehensive VA psychiatric examination is necessary to 
readjudicate fairly the veteran's claim of entitlement to an 
increased evaluation for anxiety reaction.  Further, the 
veteran's outpatient treatment records after 1995 must be 
associated with the claims file.

In addition, the veteran has posited that, collectively, his 
service-connected disabilities preclude him from gainful 
employment, and that therefore, he should be found totally 
disabled based on individual unemployability.  The United 
States Court of Appeals for Veterans Claims ("the Court"), 
has held that a TDIU claim which is predicated on a 
particular service-connected condition is inextricably 
intertwined with a rating increase claim regarding the same 
condition.  See Holland v. Brown, 6 Vet. App. 443, 446 
(1994).  In this case, as the veteran is claiming that his 
anxiety reaction, at least in part, renders him unemployable, 
and as his anxiety reaction claim has been remanded, it would 
be inappropriate for the Board to proceed with adjudication 
of the TDIU claim without first determining whether the 
increased rating claim is warranted.  In light of the 
foregoing, the veteran's TDIU claim must be referred to the 
RO for further adjudication following readjudication of his 
anxiety reaction claim.

The Board regrets the delay associated with this REMAND; 
however, it is necessary to afford the veteran due process of 
law and sufficient consideration with regard to his appeal.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  After securing proper authorization, 
the RO should attempt to obtain and 
associate with the claims file all 
records of outpatient treatment and 
hospitalization since 1995 which are not 
currently of record.  This request 
includes securing records from VA Medical 
Center Martinsburg, and Grant Memorial 
Hospital in Petersburg.

2.  The veteran should be afforded a 
special VA psychiatric examination to 
ascertain the nature and severity of his 
anxiety reaction.  The RO must provide 
the examiner with the veteran's claims 
file, and a copy of this REMAND for 
review.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Following a thorough 
evaluation, an opinion must be offered 
regarding the degree of industrial 
impairment caused by the anxiety reaction 
alone.  As well, he or she should attempt 
to quantify the degree of impairment in 
terms of the nomenclature set forth in 
the former criteria (38 C.F.R. 4.132, 
Diagnostic Code 9411 (1996)) and the 
revised criteria (38 C.F.R. 4.130, 
Diagnostic Code 9411 (1998)).

In this regard, the psychiatrist must 
identify the frequency and severity of 
all findings, and enumerate all 
symptomatology, particularly with respect 
to the veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
Moreover, the examiner should offer an 
opinion as to the veteran's ability to 
maintain personal hygiene; the presence 
or absence of hallucinations and/or 
delusions; the presence or absence of 
depression; and his ability to obtain and 
maintain employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  Any symptoms caused by a 
psychiatric disorder other than anxiety 
reaction must be carefully differentiated 
from those caused by anxiety reaction.  
The examiner should express an opinion 
whether or not the veteran's service-
connected disabilities, by themselves, 
render the veteran unable to obtain and 
maintain substantially gainful 
employment.  A complete rationale for 
each opinion expressed must be provided.  

3.  Following completion of the above, 
the RO should determine whether the VA 
examination report complies with the 
previously stated instructions.  If not, 
immediate corrective action should be 
taken.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for an 
increased evaluation for anxiety reaction 
and TDIU.  The veteran's anxiety reaction 
should be evaluated on the basis of all 
of the evidence of record and against 38 
C.F.R. § 4.130 (1998), and 38 C.F.R. § 
4.132 (1996).  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to further develop the 
veteran's claim, and the Board intimates no opinion, 
favorable or unfavorable, as to the merits of the case.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his current appeal; 
however, no action is required until he is further notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


